Appellant in her motion for a rehearing reasserts the same question upon which she sought a reversal of the judgment on the original submission of the case. These questions were fully discussed by us in the original opinion and we see no need to reiterate what we have heretofore said or to amplify the same. However, we have re-examined the record in the light of her motion but find nothing there which leads us to a different conclusion from that which we expressed in the original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.